       Case 5:20-cv-00039 Document 23 Filed on 07/23/20 in TXSD Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  LAREDO DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
                            Plaintiff,            §
                                                  §
v.                                                §          CASE NO. 5:20-CV-039
                                                  §
3.572 ACRES OF LAND, MORE OR                      §
LESS, SITUATE IN WEBB COUNTY,                     §
STATE OF TEXAS; AND GUILLERMO                     §
CALDERA,                                          §
                                                  §
                          Defendants.             §


        REPLY TO DEFENDANTS RESPONSES TO PLAINTIFF’S MOTION FOR
                              POSSESSION


     1. The United States respectfully submits this Reply to Defendant’s Responses to Plaintiff’s

        Motion for Possession. On April 9, 2020, the United States submitted its Opposed Motion

        for Order of Immediate Possession. (Docket No. 7). On July 13, 2010, the defendant filed

        an opposition to plaintiff’s motion for possession. (Docket No. 14). Then on July 16, 2020,

        defendant filed an untimely amended response to Plaintiff’s Opposed Motion for Order of

        Immediate Possession. (Docket No. 16). On July 20, 2020, the court issued an order setting

        a hearing date for the Motion for Immediate Possession and for the United States to file a

        response, specifically addressing defendant’s assertion that the United States did no engage

        in good faith negotiations. (Docket No. 17).

     2. Defendant asserts that the United States’ potential award of a multimillion-dollar contract

        for construction of a border barrier in the Laredo Sector equates to bad faith negotiations.

        Defendant has improperly conflated the issue of the United States’ request for access to

        conduct surveying and other testing on the subject property with the United States’
 Case 5:20-cv-00039 Document 23 Filed on 07/23/20 in TXSD Page 2 of 5



   potential intent to take the property by connecting the request to complete a site assessment

   and surveys with a contract for construction.

3. The Consolidated Appropriations Act of 2018 provides the U.S. Customs and Border

   Protection (CBP) with, among other appropriations, $38,000,000 for border planning and

   design. The Consolidated Appropriations Act, 2018, Pub. L. 115-141, div. F, tit. II, 132

   Stat. 348, 607 (2018) (“2018 DHS Appropriations Act”) Schedule A of the Declaration of

   Taking, identifies the 2018 DHS Appropriations Act as the authority providing funds for

   the acquisition of the estate sought by the United States in this case. (Schedule A, Docket

   No. 2). Further, the uses stated in Schedule B of the Declaration of Taking are surveys,

   testing and other investigatory work to be used to plan for construction of different types

   of specified infrastructure. (Schedule B, Docket No. 2). Therefore, in the 2018 DHS

   Appropriations Act, funds have been appropriated and made available to the United States

   for “border barrier planning and design” and these funds are being duly used by the United

   States for the taking of this estate to permit surveys, testing and other work needed to plan

   and design border barrier infrastructure.

4. Defendant asserts in his replies that because the United States has awarded the

   aforementioned contract, it should thereby allow Defendant to argue legal issues for which

   he has no standing yet to argue. Defendant goes on to assert what he will argue when and

   if the United States files a condemnation action to acquire a fee estate. At this time, there

   remains a possibility that once the United States is granted access to the property, it may

   conclude that it will not construct infrastructure on the property, as the surveys and other

   testing may prove the property is not suitable for the needs of the United States. This
 Case 5:20-cv-00039 Document 23 Filed on 07/23/20 in TXSD Page 3 of 5



   determination requires access to the subject property. At this point, Defendant’s assertions

   regarding future construction are irrelevant and not ripe.

5. Defendant references the United States’ recent condemnation of the City of Laredo’s

   property to take a temporary easement. (See Civil No. 5:20-CV-031). The cited case is not

   relevant to the case at hand. Further, Defendant does not take into account that the City of

   Laredo agreed to a right of entry with the United States and afterward, the parties filed a

   joint stipulation for dismissal. (Id. Docket No. 14 and 15). However, the lawsuit filed

   against the City of Laredo had the same public purpose as the case at hand a temporary,

   limited interest taken for the purpose of planning and design for a potential border barrier

   and related infrastructure - not construction, as stated in the Schedule B of the Declaration

   of Taking. (Id. Docket No. 2, Schedule B).

6. To the extent Defendant challenges the authority of the United States to carry out

   construction of a border barrier and other infrastructure on the subject property, such a

   challenge is, as admitted by Defendant himself, premature and not ripe. (Docket No. 16 p.

   2, lines 11-13). Additionally, it is not relevant to the temporary, non-exclusive interest that

   is the subject of the taking in this case. In the event the United States determines, after

   surveying, planning and design work has been completed, that it requires a permanent real

   estate interest over a portion of the subject property, it will do so in a separate action.

   However, in the current case pending before this Court, the United States has not sought to

   acquire such an interest in the subject property, but is merely seeking a temporary, limited

   interest to carry out planning and design activities using funds that Congress appropriated

   for this purpose.
  Case 5:20-cv-00039 Document 23 Filed on 07/23/20 in TXSD Page 4 of 5



7. Defendant further purports that the United States has not “made a bonafide effort to

   negotiate with Mr. Caldera.” (Docket No. 16 p. 4, line 2)This is factually false. The United

   States directs the Court to paragraph 17 of the Amended Joint Case Management Plan

   which details undersigned counsel’s good faith negotiations with the Defendant. (Docket

   No. 18).

8. Defendant’s argument that the contract awarded gives him the ability to seek relief at this

   time is, by the Defendant’s own admission, premature. Defendant’s assertion that the

   United States be precluded from making arguments in a future, possible lawsuit is improper

   and further, is not ripe. The authority for the United States to acquire access to the subject

   property is clearly stated in Schedule A of the Declaration of Taking (Docket No. 2) and

   has nothing to do with an awarded construction contract as alleged by Defendant. Further,

   the United States is entitled to the entry of an order of immediate possession giving the

   United States possession of the temporary estate described in Schedule E of the Declaration

   of Taking. (Docket No. 2).


                                                  Respectfully submitted,

                                                  RYAN K. PATRICK
                                                  United States Attorney
                                                  Southern District of Texas

                                          By:     s/ Alexander N DerGarabedian
                                                  ALEXANDER N. DERGARABEDIAN
                                                  Assistant United States Attorney
                                                  Southern District of Texas No. 3381593
                                                  New York Bar No. 5103577
                                                  1701 W. Bus. Highway 83, Suite 600
                                                  McAllen, TX 78501
                                                  Telephone: 956-992-9380
                                                  Facsimile: (956) 618-8016
                                                  E-mail: alexander.dergarabedian@usdoj.gov
                                                  Attorney in Charge for Plaintiff
  Case 5:20-cv-00039 Document 23 Filed on 07/23/20 in TXSD Page 5 of 5




                            CERTIFICATE OF SERVICE

   I certify that on July 23, 2020, a copy of the foregoing was electronically filed on the

CM/ECF system, which will automatically serve a Notice of Electronic Filing on counsel of

record.

                                       By:     s/ Alexander N DerGarabedian
                                               ALEXANDER N. DERGARABEDIAN
                                               Assistant United States Attorney
